DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“ignition source configured to ignite the fuel and the oxidant at the intermediate flame holder to produce the flame”, as recited in claim 1
“a fuel flow control mechanism . . .  configured to permit a second fuel flow rate to the second fuel nozzle after the startup period”, as recited in claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The claim limitations and their corresponding structures are: 
 “ignition source” [Wingdings font/0xE0] electrical discharge igniter or hot surface igniter (para. 82)
“fuel flow control mechanism” [Wingdings font/0xE0] valve (see para. 106 of the pgpub)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20170268772 A1) in view of Karkow (US 20170010019 A1).
Regarding claim 1, Lang discloses a burner system, comprising: 
a distal flame holder (120, Fig. 1) for disposition in a combustion volume and configured to receive and ignite a fuel and oxidant mixture (paras. 31, 34); 
a fuel source configured to contribute a fuel to the fuel and oxidant mixture, the fuel source including:
a fuel supply (160) configured to store the fuel, and
a first fuel nozzle (110) in fluid connection with the fuel supply and positioned to deliver the fuel to the fuel and oxidant mixture;
a single oxidant conduit (one of the conduits 140, e.g., the center conduit 140) configured to contribute an oxidant to the fuel and oxidant mixture. 

Lang fails to disclose:
a non-reactive fluid source configured to deliver a non-reactive fluid into a dilution region between the distal flame holder and the fuel source while the fuel and the oxidant are contributed into the dilution region by the fuel source and the oxidant conduit and while the distal flame holder supports a combustion reaction of the fuel and oxidant mixture, the non-reactive fluid source including: 
a second fuel nozzle in fluid connection with the fuel supply, 
an intermediate flame holder disposed between the second fuel nozzle and the distal flame holder, the intermediate flame holder configured to hold a flame supported by the oxidant and by the fuel, when the fuel is delivered from the second fuel nozzle and the oxidant is delivered from the oxidant conduit, and 
an ignition source configured to ignite the fuel and the oxidant at the intermediate flame holder to produce the flame.

Karkow teaches a burner system comprising: a non-reactive fluid source configured to deliver a non-reactive fluid (flue gas from flame 706) into a dilution region (108) between the distal flame holder (202) and the fuel source (pipeline 112) while the distal flame holder supports a combustion reaction of the fuel and oxidant mixture (the non-reactive fluid source is capable of delivering the non-reactive fluid while the distal flame holder supports a combustion reaction), the non-reactive fluid source including: 
a second fuel nozzle (110, Fig. 7) in fluid connection with the fuel supply, 
an intermediate flame holder (704, Fig. 7) disposed between the second fuel nozzle and the distal flame holder (202), the intermediate flame holder configured to hold a flame (706) supported by the oxidant and by the fuel, when the fuel is delivered from the second fuel nozzle and the oxidant is delivered from the oxidant conduit (114), and 
an ignition source configured to ignite the fuel and the oxidant at the intermediate flame holder to produce the flame (para. 88).
The purpose of the non-reactive fluid source is to preheat the distal flame holder so that there is autoignition at the distal flame holder (see paras. 79-81).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lang to comprise a non-reactive fluid source configured to deliver a non-reactive fluid into a dilution region between the distal flame holder and the fuel source while the fuel and the oxidant are contributed into the dilution region by the fuel source and the oxidant conduit and while the distal flame holder supports a combustion reaction of the fuel and oxidant mixture (with the modification, the non-reactive fluid source is capable of delivering the non-reactive fluid while fuel from the fuel nozzle and air from the oxidant conduit are supplied and combusted at the distal flame holder), the non-reactive fluid source including: a second fuel nozzle in fluid connection with the fuel supply, an intermediate flame holder disposed between the second fuel nozzle and the distal flame holder, the intermediate flame holder configured to hold a flame supported by the oxidant and by the fuel, when the fuel is delivered from the second fuel nozzle and the oxidant is delivered from the oxidant conduit, and an ignition source configured to ignite the fuel and the oxidant at the intermediate flame holder to produce the flame
The motivation to combine is to preheat the distal flame holder so that there is auto-ignition at the distal flame holder when fuel from the fuel source and air from the oxidant conduit contacts the preheated distal flame holder.  

Regarding claim 5, modified Lang discloses wherein the non-reactive fluid source is configured to deliver the non-reactive fluid in a region (dilution region of claim 1) disposed between the intermediate flame holder and an ignitable portion of the fuel and oxidant mixture.  
Regarding claim 6, modified Lang discloses wherein the non-reactive fluid includes a reactive component (uncombusted fuel/products of incomplete combustion such as carbon monoxide and nitrous oxides); and wherein the flame held by the intermediate flame holder generates at least a portion of the non-reactive fluid in the form of a fuel depleting combustion product.  

Regarding claim 7, modified Lang discloses wherein the non-reactive fluid includes one or more components selected from the group consisting of: nitrogen, carbon dioxide, nitrogen oxide, nitrogen dioxide, sulfur oxide, sulfur dioxide, oxygen, and argon [air or the combustion of a hydrocarbon fuel (see para. 33 of Lang disclosing a list of fuels) with air must contain one or more of said gases].  
Regarding claim 8, modified Lang discloses (see Karkow) an ignitor configured to selectably ignite the fuel and oxidant mixture, the ignitor being disposed adjacent to the flame of the intermediate flame holder and the fuel and oxidant mixture (para. 88).   
Regarding claim 11, modified Lang discloses wherein combustion products from the flame constitute at least a portion of the non-reactive fluid.  
Regarding claim 12, modified Lang discloses a fuel flow control mechanism in fluid connection with the second fuel nozzle (Lang, para. 47); wherein the fuel flow control mechanism is configured to permit a first fuel flow rate (any rate can be considered a first fuel rate) to the second fuel nozzle during a startup period (any period can be considered a startup period) and is configured (i.e., capable) to permit a second fuel flow rate to the second fuel nozzle after the startup period (Lang discloses a fuel flow control mechanism such as a mechanical or electromechanical fuel valve in para. 47, and although it is not known whether the valve can provide variable fuel flow, the Examiner is taking Official Notice that a variable flow fuel valve is well-known and common knowledge; it would have been obvious to include a variable flow fuel valve so that the amount of combustion heat output can be controlled; note: the official notice is taken to be admitted prior art since the applicant did not traverse the official notice).
Regarding claim 13, modified Lang discloses wherein the intermediate flame holder (Karkow; 704) is disposed a distance (any distance) from the distal flame holder (Karkow, 202) sufficient at the first fuel flow rate (any fuel rate) to cool (cool via vortices created by the bluff body 704, see para. 81 of Lang) the combustion products below an auto-ignition temperature of the fuel and oxidant mixture (a flame produced at the distal flame holder or at the intermediate flame holder can be extinguished and then a first flow rate of fuel can be delivered to cool via convection the combustion products produced by the extinguished flame to a temperature below the autoignition temperature).
Regarding claim 16, Lang discloses wherein the distal flame holder is configured to support a combustion reaction of the fuel and the oxidant upstream, downstream, and within the distal flame holder (paras. 32, 34).

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered. 
	Applicant asserts that “an election of species requirement is not an election of Figures”.  The Examiner respectfully disagrees that the figures cannot be used to restrict the species.  MPEP 809.02(a) states that “[t]he species are preferably identified as the species of figures 1, 2, and 3…”.
	Applicant asserts that the “addition of a particular feature (such as valves) that is not mutually exclusive with respect to other alleged species does not render the dependent claim an independent and distinct invention with respect to the base and intervening claims from which it depends.”  
Applicant attempted to claim additional non-elected species by reciting the first and second valves (e.g., Figs. 6 and 9 species).  Any claims not directed to the Fig. 7 embodiment will be restricted.
	Applicant cites MPEP 806.04(f), and asserts that “[u]nder this test FIGS. 6 and 7 are not mutually exclusive because each shows the same flame holder 102 (as just one example)”.  Applicant appears to misapply the test.  The test for mutual exclusivity is between the claims, and not between the figures.  
	Applicant further asserts that the Fig. 7 embodiment includes any “structural elements described with relation to Fig. 6, such as the controller 622”.  The Examiner reiterates that the restriction is between the figures.  The Fig. 7 embodiment is distinct from the Fig. 6 embodiment.  Therefore, only features shown in the Fig. 7 embodiment will be examined.
Applicant further asserts that “[t]he Examiner has presented no assertion, under MPEP 802.01 or otherwise, that the Applicants' method claims cannot be included along with a designated apparatus claim.”  The Examiner reiterates that the restriction is between the figures.  Applicant elected the Fig. 7 embodiment for examination.  Therefore, only claims directed at the elected Fig. 7 embodiment will be examined.
Regarding claims 2-4, 24, Applicant asserts that the claims should be examined because the Fig. 7 embodiment may include a mixing tube.  The Examiner reiterates that the restriction is between the figures. The Fig 7 embodiment does not show a mixing tube.  
Lastly, the Applicant cited various passages in the specification, which says that the features from different embodiments can be combined.  Applicant may even cite lines 11-12 on pg. 4 of the specification stating that “’[t]he illustrative embodiments described in the detailed description, drawings, and claims are not meant to be limiting”, and that “other changes may be made”.  Based on this line of reasoning, a restriction is never proper, and hundreds of hybrid embodiments can be claimed.  The Examiner would then be required to examine the hundreds of different possible embodiments.   









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762